Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 2-4, 6-9, and 11-13 are cancelled.
Claims 1, 5, 10, and 14 are amended.
Claims 1, 5, 10, and 14-20 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities: there is a period after limitation “wherein the drug delivery device further comprises at least one sensor”, it should be a semicolon.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: there is a period after limitation “wherein the drug delivery device is in wireless communication with a computing device”, it should be a semicolon; and after limitation “wherein the microcontroller is programmable responsive to a patient diagnosis for a patient treatment recommendation associated with the instruction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pendergast et al. (U.S. Publication No. 2007/0244724) in view of Stefansen (U.S. Publication No. 2014/0324020) and further in view of Radmer et al. (U.S. Publication No. 2006/0200073).
As per claim 1, Pendergast teaches a system for diagnosing and treating a patient, the system comprising:
-a patient information database for storing and retrieving patient health data related to the patient, the patient health data including:
	-one or more of real-time patient health information (Pendergast: para. 14-16; receiving real-time monitoring data of a patient stored in real-time in the patient’s record.); 
-at least one clinical practice guideline (Pendergast: para. 5-7; Reference database); 
-patient questionnaire answers (Pendergast: para. 16); and 
-a patient medical history (Pendergast: para. 16);
-at least one server operative to access the patient information database (Pendergast: para. 16); 
-a computing device remotely located from the server for communication using a network;
	-wherein the computing device includes a microprocessor and memory configured to execute and store a diagnostic computer application (Pendergast: para. 16-17);
	-wherein the computing device is configured for communication with the server for retrieving the patient health data (Pendergast: para. 14);
	-wherein the diagnostic computer application generates at least one of a patient diagnosis and a patient treatment recommendation using the patient health data retrieved (Pendergast: para. 22-24; Identifying treatment options based on analysis of patient data and compared to historic reference database to find similar patient records with treatment outcomes.).
	Pendergast does not explicitly teach the following, however, Stefansen teaches the following:
-a drug delivery device in communication with the diagnostic computer application (Stefansen: figure 5) comprising:
	-at least one reservoir in fluid communication with a needle (Stefansen: para. 46); 
-at least one actuator to drive a fluid within a respective at least one reservoir to the needle (Stefansen: para. 43);
	-a microcontroller to control operation of the at least one actuator (Stefansen: para. 43); and 
-a power source to power the microcontroller (Stefansen: para. 24),
-wherein the drug delivery device further comprises a wireless communication interface (Stefansen: para. 44);
-wherein the drug delivery device further comprises at least one sensor to monitor a health condition of the patient (Stefansen: para. 12; Drug delivery device comprising an accessory device, which contains a blood glucose meter.) and transmit a status of the health condition (Stefansen: para. 12; Outputting the BG value to be communicated.).
One of ordinary skill in the art would have recognized that applying the known technique of Stefansen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Stefansen to the teachings of Pendergast would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into 
Pendergast and Stefansen do not explicitly teach the following, however, Radmer teaches:
-wherein the needle is one of an array of microneedles (Radmer: para. 19); and
-wherein the drug delivery device further includes a conduit and drive electronics controlled by the microcontroller to position the conduit at the needle of the array of microneedles for an automated transdermal injection (Radmer: para. 39).
	One of ordinary skill in the art would have recognized that applying the known technique of Radmer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Radmer to the teachings of Pendergast and Stefansen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying an array of microneedles for delivery of treatment to Pendergast and Stefansen teaching generation of treatment recommendation accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for faster treatment resulting in faster well-being of patients.
Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stefansen (U.S. Publication No. 2014/0324020) in view of Krasnow et al. (U.S. Publication No. 2016/0256106) and further in view of Radmer et al. (U.S. Publication No. 2006/0200073)
As per claim 5, Stefansen teaches a system for remotely treating a patient, the system comprising:
-at least one reservoir in fluid communication with a needle (Stefansen: para. 46); 
-at least one actuator to drive a fluid within the at least one reservoir to the needle (Stefansen: para. 43);
-a microcontroller to control operation of the at least one actuator (Stefansen: para. 43); 
-a communication interface configured to download and upload information from and to at least one remote server over a network (Stefansen: para. 43); and 
-a power source (Stefansen: para. 24);
-at least one sensor to monitor a health condition of the patient (Stefansen: para. 12);
Stefansen does not explicitly teach the following, however, Krasnow teaches -a communication interface configured to download and upload information from and to at least one server (Krasnow: para. 116; para. 130).
One of ordinary skill in the art would have recognized that applying the known technique of Krasnow would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Krasnow to the teachings of Stefansen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a central storage of information to Stefansen teaching administration of treatment accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a central collection of patient information to provide an ease of interoperability to deliver treatments to patients in multiple locations.

-wherein the needle is one of an array of microneedles (Radmer: para. 19); and 
-a conduit and drive electronics controlled by the microcontroller to position the conduit at the needle of the array of microneedles for an automated injection (Radmer: para. 39).	.
One of ordinary skill in the art would have recognized that applying the known technique of Radmer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Radmer to the teachings of Stefansen and Krasnow would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying an array of microneedles for delivery of treatment to Stefansen and Krasnow teaching administration of treatment accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for faster treatment resulting in faster well-being of patients.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stefansen (U.S. Publication No. 2014/0324020) in view of Radmer et al. (U.S. Publication No. 2006/0200073).
As per claim 10, Stefansen teaches a method for remotely administering a drug, the method comprising:
-providing a drug delivery device comprising:
	-at least one reservoir in fluid communication with a needle (Stefansen: para. 46); 
-at least one actuator to drive a fluid from the at least one reservoir to the needle (Stefansen: para. 43);
(Stefansen: para. 43);
-programming the microcontroller of the drug delivery device to administer a medication according to an instruction (Stefansen: para. 43); and
-administering the medication according to the instruction;
-wherein the drug delivery device is in wireless communication with a computing device (Stefansen: para. 44).
-wherein the microcontroller is programmable responsive to a patient diagnosis for a patient treatment recommendation associated with the instruction (Stefansen: para. 12).
	Stefansen does not explicitly teach the following, however, Radmer teaches the following:
-wherein the needle is one of an array of microneedles (Radmer: para. 19); and
-wherein the drug delivery device further includes a conduit and drive electronics controlled by the microcontroller to position the conduit at the needle of the array of microneedles for an automated injection (Radmer: para. 39).
One of ordinary skill in the art would have recognized that applying the known technique of Radmer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Radmer to the teachings of Stefansen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying an array of microneedles for delivery of treatment to Stefansen teaching generation of treatment recommendation accordingly, would have been recognized by .
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefansen (U.S. Publication No. 2014/0324020) in view of Radmer et al. (U.S. Publication No. 2006/0200073) and further in view of Pendergast et al. (U.S. Publication No. 2007/0244724).
As per claim 14, the method of claim 10 is as described.  Stefansen and Radmer do not explicitly teach the following, however, Pendergast teaches further comprising:
-providing a patient information database for retrieving and storing patient data associated for use of the drug delivery device (Pendergast: para. 14-16); and
-providing at least one server operative to access the patient information database (Pendergast: para. 16).
	One of ordinary skill in the art would have recognized that applying the known technique of Pendergast would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Pendergast to the teachings of Stefansen and Radmer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying patient diagnosis and treatment recommendations to Stefansen and Radmer teaching administration of the treatment recommendations accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a customized treatments leading to faster recovery.
As per claim 15, the method of claim 14 is as described.  Stefansen and Radmer do not explicitly teach the following, however, Pendergast teaches wherein the computing device is (Pendergast: para. 18).
The motivation to combine the teachings is same as claim 14.
As per claim 16, the method of claim 15 is as described.  Stefansen and Radmer do not explicitly teach the following, however, Pendergast teaches wherein the computing device includes a microprocessor and memory configured to execute and store a diagnostic computer application (Pendergast: para. 16-17).
The motivation to combine the teachings is same as claim 14.
As per claim 17, the method of claim 16 is as described.  Stefansen and Radmer do not explicitly teach the following, however, Pendergast teaches wherein the computing device is configured for communication with the server using the Internet (Pendergast: para. 18).
The motivation to combine the teachings is same as claim 14.
As per claim 18, the method of claim 16 is as described.  Stefansen and Radmer do not explicitly teach the following, however, Pendergast teaches wherein the computing device and the drug delivery device in combination provide a telehealth/telemedicine system for generation of health data for use with the patient data (Pendergast: para. 18).
The motivation to combine the teachings is same as claim 14.
As per claim 19, the method of claim 18 is as described.  Stefansen and Radmer do not explicitly teach the following, however, Pendergast teaches further comprising storing the health data in the patient information database as part of the patient data (Pendergast: para. 16).
The motivation to combine the teachings is same as claim 14.
As per claim 20, the method of claim 18 is as described.  Stefansen and Radmer do not explicitly teach the following, however, Pendergast teaches further comprising generating the (Pendergast: figure 1).
The motivation to combine the teachings is same as claim 14.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 10, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/            Primary Examiner, Art Unit 3626